DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on September 30, 2021.  As directed by the amendment: claims 3-7 have been amended and claim 11 has been added.  Thus, claims 1-11 are presently pending in this application.
	
	Response to Arguments
Applicant’s arguments presented in the Response filed on 9/30/2021 are persuasive, explicitly in regards to Nelson not teaching a nozzle arranged at the lower end of the tubular reservoir.  However, the examiner believes that Nelson could still be applied using a different interpretation of the “nozzle” and “tubular reservoir” as shown below.  
However, upon review of the last office action, the examiner realized that Nelson was improperly relied upon for the teaching of “a gas generator”.  The portion cited by the examiner pointed to “a gas spring, coil spring, or compressed gas” (4:59-61).  It is the examiner’s opinion that this disclosure does not constitute a gas generator.  However, as Nelson teaches that “any type of energy source may be utilized” (4:59-61), it appears that Nelson could be used in a 103 rejection.  However, such a rejection is 

    PNG
    media_image1.png
    342
    583
    media_image1.png
    Greyscale

	Regarding Applicant’s amendment to claim 5, which was rejected under 112(b), the examiner believes the claim is still indefinite, as discussed in further detail below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 6, 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 3, 4, 6, and 7, the claims have been amended to remove the limitation “about”.  However, the claims in their current state are not sufficiently disclosed in the originally filed specification.  The claimed dimensions are consistently referred to as “about X degree/millimeter” and there is no teaching or suggestion for the dimension to be exactly “X degree/millimeter”.  It is recommended to amend the claims again and reincorporate the term “about” into the claims to obviate the new matter rejection.  Although a 112(b) rejection was applied against the claims in the last office action, the examiner believes that PHOSITA would understand the scope of the claim and, therefore, the term does not render the claim indefinite. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 5, the claim is directed to a lower face of the thread of the nozzle which is arranged to resume axial thrust forces transmitted by the nozzle during injection.  It is unclear how the lower face of the thread provides axial thrust forces during injection as it appears that the thread serves to couple the nozzle to the housing and that the “thrust force” which occurs during injection would be supplied by the piston during the generation of gas by the pyrotechnic charge.  Additionally, the term “resume” implies that the thrust force is provided, temporarily ceases, and then restarts.  However, it is unclear how the lower face of the thread accomplishes such function.  For examination purposes, a lower face of the thread which engages a complementary upper face of the thread of the body is considered to be sufficient to accomplish the claimed function.
Regarding claim 11, it is unclear if “an upper radial seat” recited in line 10 of the claim is the same upper radial seat recited in line 2 of the claim.  For examination purposes, the seat of line 10 is considered the same as line 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (WO 0207803) in view of Nelson (US 5875976).
Regarding claims 1 and 11, Carter discloses a needleless injection device (fig. 1) comprising: 
a body forming a housing (34 in fig. 4) extending axially from an upper radial seat (see below) along an injection axis (see below); 

    PNG
    media_image2.png
    341
    710
    media_image2.png
    Greyscale


a tubular reservoir (44 and 47 in fig. 6) containing an active ingredient (45 in fig. 6; pg. 1, lines 4-7 discloses the particle contains an active ingredient) and extending axially in said housing from an upper end to a lower end (see below; the examiner notes that “upper” and “lower” ends are not further defined); and 

    PNG
    media_image3.png
    334
    343
    media_image3.png
    Greyscale

a nozzle for injecting the active ingredient which is arranged at the lower end of the tubular reservoir (31 in fig. 4), the nozzle including an external thread adapted to be screwed onto a complementary tapping formed by the body (33 in fig. 4) such that the nozzle is configured to axially compress the reservoir on an upper radial seat of the housing (fig. 4 shows that the nozzle sandwiches the reservoir between a seat of the reservoir and the upper radial seat of the housing so that the reservoir is compressed against the seat of the housing); wherein the external thread includes a triangular 

    PNG
    media_image4.png
    329
    446
    media_image4.png
    Greyscale

However, Carter does not teach or disclose the first angle is greater than the second angle.
Nelson teaches a similar injection device (30 in fig. 3) having a nozzle (10 in fig. 4) which threadedly engages a body (fig. 3).  Nelson further teaches said external thread being delimited by an upper face having a first angle relative to a radial axis perpendicular to the injection axis and a lower face having a second angle relative to said radial axis (see below), wherein the first angle is greater than the second angle (see below; fig. 7).

    PNG
    media_image5.png
    264
    399
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the thread of the nozzle to have the first angle be greater than the second angle, as taught by Nelson, as Nelson teaches that this arrangement is less likely to disengage or unscrew (5:28-31).
Regarding claim 2, in the modified device of Carter, Nelson discloses the thread is sawtooth shaped (fig. 7) and the second angle formed by the lower face of the nozzle is non-zero such that said lower face forms a flank face (fig. 7; 6:25-26).
Regarding claim 3, in the modified device of Carter, Nelson discloses the first angle is 35 degrees (6:26-28).
Regarding claim 4, in the modified device of Carter, Nelson discloses the second angle is 10 degrees (6:25-26).
Regarding claim 5, in the modified device of Carter, Carter discloses the lower face of the thread of the nozzle bears on a complementary upper face of the tapping formed by the body (fig. 4 shows the threads in physical engagement with each other), and is arranged to resume axial thrust forces transmitted by the nozzle during injection 
Regarding claim 7, modified Carter teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not explicitly teach or disclose a pitch of the thread is one millimeter.
As discussed previously, Nelson teaches a similar device (fig. 3) which has a nozzle (10 in fig. 4) having an external thread with a pitch of one millimeter (5:26-28).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pitch of the thread of modified Carter to have a pitch of one millimeter since Nelson teaches that this is an acceptable pitch and helps prevent inadvertent disengagement between the nozzle and body (5:26-32).
Regarding claim 8, modified Carter teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not explicitly teach or disclose the nozzle is made from injection molding. 
However, it is noted by the examiner that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 227 USPQ 964. Therefore, as the step of injection molding the nozzle does not impart a physical limitation which differentiates over the prior art, Nelson is considered as reading on the limitation "the nozzle is made from injection molding".  Further, it would have alternatively been obvious to one of ordinary skill in the 
Regarding claim 9, modified Carter teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not explicitly teach or disclose the body is made from injection molding. 
However, it is noted by the examiner that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 227 USPQ 964. Therefore, as the step of injection molding the body does not impart a physical limitation which differentiates over the prior art, Nelson is considered as reading on the limitation "the body is made from injection molding".  Further, it would have alternatively been obvious to one of ordinary skill in the art to make the nozzle by injection molding since Carter discloses that the body is made from molded plastic (pg. 11, lines 23-24).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Nelson, as applied to claim 1 above, and further in view of Rinehart (US 9648908).
Regarding claim 6, modified Carter teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a curved portion that connects two adjacent triangles formed by the thread has a radius of curvature of 0.11 millimeter.
In re Aller, 105 USPQ 233.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Nelson, as applied to claim 1 above, and further in view of Selz (US 20120203184).
Regarding claim 10, modified Carter teaches all of the claimed limitations set forth in claim 1, as discussed above.  Carter further teaches that the active ingredient is intended to encompass any compound or composition of matter which, when administered to an organism (human or animal) induces a desired pharmacologic, immunogenic, and/or physiologic effect by local and/or systemic action (pg. 8, line 28-pg. 9, line 19), including vasodilators (pg. 9, line 12).  However, modified Carter does not teach or disclose the active ingredient is the active ingredient contained in the tubular reservoir is selected from the group consisting of Methotrexate, Adrenaline, Sumatriptan, Hydrocortisone, Naloxone, Midazolam, Apomorphine, Ethylnatrexone 
Selz teaches an injection device (fig. 1) which contains an active ingredient (5 in fig. 4), such as a vasodilating agent (paragraph 15).  Selz further teaches that adrenaline is an example vasodilator (paragraph 15 discloses epinephrine).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the vasodilator of modified Carter to be adrenaline since Selz teaches this compound as an example vasodilator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783